 



EXHIBIT 10.82
CONSULTING AGREEMENT
     AGREEMENT made as of the 24th day of March 2008, by and between
SYNTAX-BRILLIAN CORPORATION, a Delaware corporation (hereinafter called
“Company”) and JOHN S. HODGSON (hereinafter called “Consultant”).
W I T N E S S E T H:
     Consultant has been Executive Vice President and Chief Financial Officer of
Company since October 1, 2007 and has also served as a Director of the Company
since its inception in 2005 and previously served as Chairman of the Company’s
Audit Committee.
     Consultant has also held various positions as an Officer and Director in
several Subsidiaries and Affiliates of the Company to the present at various
times since the inception of the Company.
     Consultant is hereby submitting his resignation of all positions with the
Company and its Subsidiaries and Affiliates as referenced in Schedule A hereto,
including his positions as a Director, to the respective Boards of Directors of
said entities to take effect on March 24, 2008. Consultant will be continue to
be compensated as an employee through March 31, 2008.
     Company desires to maintain access to Consultant’s knowledge and experience
to assist it in connection with the transition to a replacement for Consultant.
     Company desires to engage Consultant and Consultant desires to accept such
engagement, all on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:
     1. Engagement.
          (a) The Engagement. Company hereby engages Consultant, and Consultant
hereby accepts such engagement, as an independent contractor to perform the
duties set forth in this Agreement and to act in the best interests of the
Company as defined by its Board of Directors.
          (b) Duties of Consultant. During Consultant’s engagement by Company
pursuant to this Agreement, Consultant shall render such advice and
recommendations to Company as Company may reasonably request with respect to
Company’s financial and accounting matters.
     2. Extent of Duties. Consultant shall devote such of Consultant’s business
time, attention, and efforts as are reasonably necessary to the performance of
Consultant’s duties under this Agreement, and shall perform such duties
faithfully and diligently.

 



--------------------------------------------------------------------------------



 



          3. Compensation.
          (a) Fixed Compensation. Company shall pay to Consultant as full
compensation for the duties performed by Consultant during Consultant’s
engagement under this Agreement, an annual fee in the amount of $275,000. One
fourth of said fee ($68,750) shall be paid on April 1, 2008 with the remainder
paid in installments of $22,916.67 on a monthly basis commencing with July 1,
2008 until the fee is paid in full. In addition, Consultant shall be paid an
amount that matches the current Company contribution for the continuation of the
medical, vision and dental insurance coverage. (These payments are specified in
Schedule B as attached.) Consultant hereby waives any right to any other
compensation and releases Company from any other claims for compensation related
to any previous employment with the Company or service as an Officer and
Director of the Company unless specified herein. The Consultant shall be
responsible for any withholding for federal and state tax purposes.
          (b) Stock-Based Compensation. All vested stock-based compensation
previously granted to Consultant shall continue in full force and effect during
the period of Consultant’s service hereunder.
          (c) Reimbursement. Company shall reimburse Consultant for all travel
and entertainment expenses and other ordinary and necessary business expenses
incurred by Consultant in connection with the business of Company and
Consultant’s duties under this Agreement; provided, however, that Consultant
shall not incur such expenses in an amount in excess of $200 during any month
without written authorization from Company. The term “business expenses” shall
not include any item not deductible by Company for federal income tax purposes.
To obtain reimbursement, Consultant shall submit to Company receipts, bills, or
sales slips for the expenses incurred. Reimbursements shall be made by Company
monthly within 10 days of presentation by Consultant of evidence of the expenses
incurred.
     4. Term of Engagement.
          (a) Engagement Term. The term of Consultant’s engagement hereunder
shall commence on April 1, 2008 and shall continue until March 31, 2009.
          (b) Termination Under Certain Circumstances. Notwithstanding anything
to the contrary herein contained:
                    (i) In the event of the Consultant’s death prior to the
completion of the term of this Agreement, Consultant’s engagement shall be fully
vested with the unpaid fee paid to Consultant’s estate;
                    (ii) If Consultant shall fail, for a period of more than 30
consecutive days, or for 30 days within any 60-day period, to perform any of
Consultant’s duties under this Agreement as the result of illness or other
incapacity, Company may, at its option, upon notice to Consultant, terminate
Consultant’s engagement effective on the date of that notice;
                    (iii) If Consultant shall breach or violate any of the
provisions of this Agreement, or fail to perform in a manner reasonably
satisfactory to Company any of the duties required of Consultant and such
breach, violation, or failure shall continue for a period of 10 days after
Company shall have given Consultant written notice specifying the nature thereof
in

2



--------------------------------------------------------------------------------



 



reasonable detail, Company may, at its option, upon notice to Consultant,
terminate Consultant’s engagement effective on the date of that notice.
     5. Competition and Confidential Information.
          (a) Non-Competition. During the period of Consultant’s engagement by
Company and the period ending 12 months after the termination of Consultant’s
engagement by Company, regardless of the reason therefor, Consultant shall not
(whether directly or indirectly, as owner, principal, agent, stockholder,
director, officer, manager, employee, partner, participant, or in any other
capacity) perform any duties for or engage or become financially interested in
any competitive business conducted within the Restricted Territory. As used
herein, competitive business shall mean any business that sells or provides or
attempts to sell or provide products or services the same as or substantially
similar to the products or services sold or provided by Company; and the
Restricted Territory shall mean any geographic area in which Company currently
conducts business.
          (b) Confidential Information. Consultant shall maintain in strict
secrecy all confidential or trade secret information relating to the business of
Company (the “Confidential Information”) obtained by Consultant in the course of
Consultant’s engagement as well as in the course of the Consultant’s prior
employment with the Company and his service as a Director of the Company, and
Consultant shall not, unless first authorized in writing by Company, disclose
to, or use for Consultant’s benefit or for the benefit of any person, firm, or
entity at any time either during or subsequent to the term of Consultant’s
engagement, any Confidential Information, except as required in the performance
of Consultant’s duties on behalf of Company. For purposes hereof, Confidential
Information shall include without limitation any engineering, drawings, or other
reproductions or materials of any kind; any trade secrets, knowledge, or
information with respect to processes, inventions, formulae, machinery,
manufacturing techniques, or know-how; any business methods or forms; any names
or addresses of customers or data on customers or suppliers; and any business
policies, financial information or other information relating to or dealing with
the accounting, financial, purchasing, production, sales, or distribution
policies or practices of Company.
          (c) Return of Books, Papers and other Company Property. Upon the
termination of Consultant’s engagement with Company for any reason, Consultant
shall deliver promptly to Company all manuals, memoranda, and specifications;
all cost, pricing, and other financial data; all customer information; all other
written or printed materials that are the property of Company (and any copies of
them); and all other materials which that contain Confidential Information
relating to the business of Company, which Consultant may then have in
Consultant’s possession whether prepared by Consultant or not and any other
Company property excluding computer and communication devices.
          (d) Disclosure of Information. Consultant shall disclose promptly to
Company, or its nominee, any and all ideas, designs, processes, and improvements
of any kind relating to the business of Company, whether patentable or not,
conceived or made by Consultant, either alone or jointly with others, during
working hours or otherwise, during the entire period of Consultant’s engagement
with Company, or within six months thereafter.

3



--------------------------------------------------------------------------------



 



          (e) Assignment. Consultant hereby assigns to Company or its nominee,
the entire right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, which Consultant may conceive or make
during Consultant’s engagement with Company, or within six months thereafter,
and which relate to the business of Company. Whenever requested to do so by
Company, whether during the period of Consultant’s engagement or thereafter,
Consultant shall execute any and all applications, assignments, and other
instruments that Company shall deem necessary or appropriate to apply for,
obtain, or maintain Letters Patent of the United States or of any foreign
country or to protect otherwise the interest of Company therein.
          (f) Equitable Relief. In the event a violation of any of the
restrictions contained in this paragraph is established, Company shall be
entitled to preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which right shall be cumulative and in addition to any
other rights or remedies to which Company may be entitled. In the event of a
violation of any provision of subparagraph (a), (d) or (e) of this paragraph,
the period for which those provisions would remain in effect shall be extended
for a period of time equal to that period beginning when such violation
commenced and ending when the activities constituting such violation shall have
been finally terminated in good faith.
          (g) Restrictions Separable. Each and every restriction set forth in
this paragraph is independent and severable from the others, and no restriction
shall be rendered unenforceable by virtue of the fact that, for any reason, any
other or others of them may be unenforceable in whole or in part.
     6. Miscellaneous.
          (a) Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received when delivered against
receipt, when sent by facsimile or by email, or when deposited in the United
States mails, first class postage prepaid, addressed as set forth below:

     
(i)
  If to Company:
 
   
 
  1600 North Desert Drive
 
  Tempe, Arizona 85281
 
  Attention: General Counsel
 
   
(ii)
  If to Consultant:
 
   
 
  To the address set forth in the
 
  records of the Company
 
   
 
  with a copy, given in the manner prescribed above, to:

4



--------------------------------------------------------------------------------



 



          Either party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this paragraph for the giving of notice.
          (b) Indemnification and Insurance. Consultant shall continue to
receive protection from claims under the Indemnification provisions for Officers
and Directors of the Company’s By-Laws during the term of this Agreement.
Consultant shall also be named as an Additional Insured party under the
Directors and Officers Insurance Program maintained by the Company during the
term of this Agreement.
          (c) Indulgences. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence.
          (d) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the laws of the state of Arizona, notwithstanding
any Arizona or other conflict-of-interest provisions to the contrary.
          (e) Binding Nature of Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns, except that neither party may
assign or transfer such party’s rights or obligations under this Agreement
without the prior written consent of the other party.
          (f) Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original
(including faxsimile or copies of original signatures) as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of the parties reflected hereon as the signatories.
          (g) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
          (h) Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings,
inducements and conditions, express or implied, oral or written, except as
herein contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing.

5



--------------------------------------------------------------------------------



 



          (i) Paragraph Headings. The paragraph headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.
          (j) Gender. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.
          (k) Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day which is not a Saturday, Sunday or holiday.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

              SYNTAX-BRILLIAN CORPORATION
 
       
 
  By:   /s/ Michael J. Miller
 
       
 
            /s/ John S. Hodgson           John S. Hodgson


6



--------------------------------------------------------------------------------



 



Schedule A


Syntax-Brillian Corporation, a Delaware corporation


Syntax-Brillian SPE, Inc., a Delaware corporation


Syntax Groups Corporation, a California corporation


Vivitar Corporation, a California corporation and any and all Subsidiary
entities

7



--------------------------------------------------------------------------------



 



Schedule B




Attached Payment Table

8